EDWARD N. SCRUGGS, Retired Circuit Judge.
This is a contract and promissory note case.
Garrett was charged with seven Alabama criminal offenses and All South Bonding Company (the company) became the surety upon his seven appearance bonds, which totaled $80,300. Garrett paid the company a portion of its fee and executed a note and agreement whereby he agreed to indemnify the company against all liability, loss, damages, attorney’s fees, and expenses which the company might sustain or incur in making the bonds or in enforcing the agreement. Specifically, Garrett agreed to repay the company for enforcing the agreement as to collateral which was pledged to the company by Garrett. He further agreed to reimburse the company for any expenses which it might incur in locating Garrett and in producing him in court.
Garrett averred that his attorney in the criminal cases advised him to “jump” bail and that he did so. After forfeitures were entered upon the seven bonds, the company sued Garrett upon the agreement and note. Judgment was rendered in favor of the company and Garrett duly appealed.
According to the evidence, Garrett did not appear in the criminal court as he had been ordered, and his absence resulted in the forfeiture of the seven appearance bonds against the company. There was also evidence that the company incurred expenses in the exact amount of the monetary judgment which was rendered against Garrett. Those expenses were for enforcing the contract and locating Garrett and producing him into court and for attorney's fees.
While it is difficult to determine the exact legal issue which has been raised by Garrett on this appeal, the foregoing summary is sufficient to indicate that the evidence supported the entry of the final judgment. Therefore, this appeal must be affirmed on the merits. It is also affirmed on appellate procedural grounds since the appellant’s brief cites absolutely no authority. Shory v. Peavy, 431 So.2d 1319 (Ala.Civ.App.1983); Jenkins v. Jenkins, 431 So.2d 1287 (Ala.Civ.App.1983); Welch v. Turner, 411 So.2d 143 (Ala.Civ.App.1982).
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.